Citation Nr: 1731294	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-18 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before the undersigned at an April 2014 Board Video Conference hearing.  A transcript of this proceeding is of record.

This case was previously before the Board in October 2014, when the Board remanded the claims for additional development and then in August 2016, at which time the Board denied each of the Veteran's claims for service connection.  The Veteran appealed the Board's August 2016 decision to the Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted a Joint Motion for Remand (JMR), vacated the August 2016 Board decision and remanded the case for further action consistent with the terms of the Joint Motion. 





FINDINGS OF FACT

1.  A right shoulder disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  A back disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  A neck disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

4.  A right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

5.  A left knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  A back disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  A neck disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  A right knee disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  A left knee disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of December 2009 and March 2010 letters, which were sent prior to the initial unfavorable decision issued in August 2010.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims for service connection.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19. Vet. App. 473 (2006).  While these letters did not inform the Veteran of the possibility of presumptive service connection for arthritis within one year of service as noted in a July 2010 deferred rating decision, a subsequent June 2012 statement of the case informed the Veteran of such presumption and the case was readjudicated in a July 2015 supplemental statement of the case.  As such, any timing deficiency has been cured.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Relevant to the duty to assist, the Veteran's available service treatment records, post-service VA and private treatment records, as well as records pertaining to his claim for Social Security Administration (SSA) benefits have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in April 2014.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the April 2014 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed disorders and any causal link between the claimed disorders and the Veteran's active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed disorders and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.
The May 2017 JMR concluded that the August 2016 Board decision provided an inadequate statement of reasons and bases for its determination that no VA examination was warranted in conjunction with the Veteran's claims for service connection.  Specifically, the JMR found that the Board failed to provide an adequate discussion of the credibility assessment of the Veteran's assertions and lay statements regarding the incurrence of his claimed injuries during service, and their relevance in determining whether a duty to provide a medical examination and opinion as to a possible nexus between the incident and the current disability was triggered.  

Generally, in order for a VA examination to be warranted, the evidence of record must "indicate" that a current disability "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability. 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  

The Board, as fact finder, must make credibility determinations and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Competent evidence may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  McLendon, 20 Vet. App. at 84.  When assessing the credibility of lay statements, the Board may consider factors such as facial plausibility, bias, self-interest, conflicting statements, and consistency with the other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995);  Buchanan, 451 F.3d at 1337;  see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that a witness's interest in the outcome may affect the credibility of testimony and may be considered with other evidence). 


Here, the Veteran contends that he has current right shoulder, back, neck, right knee, and left knee disabilities which developed as a result of a jeep accident during active duty service in Guantanamo Bay, Cuba, around September or October 1973.  At his April 2014 Board hearing, he testified that the jeep he was riding in flipped, that he was ejected, landed on his head and shoulder, and that the jeep then ran over his leg and knee.  He claims he was hospitalized and treated for the injuries at a military hospital at Camp Buckley, and was told that he had a separated shoulder and a chipped bone in his back.  He also claims that he experienced headaches at that time.  He also testified that he was later sent back to the United States and stationed at Camp Lejeune, from October 1973 to January 1974, where he was placed on no duty status for 12 weeks.

The facts of this case which leads the Board to find that a VA examination is not warranted are clearly distinguishable from those exemplified in Mclendon.  Here, we have an undocumented and unsubstantiated incident in service, that is a claimed in-service jeep accident that the Veteran has related to his current disabilities claimed on appeal.  In McLendon, the Court presented two examples of the type of evidence that would satisfy the "low threshold" that would trigger VA's duty to assist to provide a VA examination or opinion, that is the development of arthritis in a person's knees and that fact that that person had been a paratrooper with numerous jumps 'indicates' that his disability 'may be associated' with his service.  Similarly, exposure to 'noise from a rifle range, bombing, artillery fire, trucks, and heavy equipment, with credible testimony of ringing in the ears'ever since service' indicates that a hearing disability may be associated with service.  However, those situations in service are implied as they are intrinsically within the scope of the duties of the service members and consistent with the nature of a paratrooper, in that it is a given that a paratrooper will be performing jumps and that a service member will be exposed to noise from rifle ranges and the like.  Here, we have a Veteran who alleges that there was some kind of undocumented jeep accident in which he sustained an injury, yet his separation examination was normal (with no document symptoms or complaints related to his current disabilities) and makes absolutely no mention of hospitalization, despite his contentions otherwise.   
The Veteran's account of the incident in September or October 1973, was initially described at his September 1984 examination as a "wreck," without any reference to a roll-over accident which resulted in his being ejected and then run-over, as he testified at his April 2014 Board hearing.  Specifically, the Board finds that here, the Veteran's accounts of the in-service motor vehicle accident, his resulting injuries and his account of his in-service treatment and duty restrictions are not credible, as they are not supported by the evidence of record, to include his available service records, his post-service treatment history, and the evolving accounts of the severity of these facts over time.  

While the holding in McLendon established a low threshold, the holding makes abundantly clear that there is, in fact, a threshold that must be met.  In this case, the Board finds that the low threshold has not been met and a VA examination and/or opinion is not necessary with respect to the claims for service connection decided herein.  Specifically, the Board finds that the Veteran's contentions as to the incurrence of a significant jeep accident that resulted in injury to his right shoulder, back, neck, and knees are not credible and are not supported by the evidence of record.  There is no indication that such disabilities are related to the Veteran's military service.  Significantly, the physician who provided the November 1984 VA DBQ that the Veteran's diagnosed low back strain and old right AC separation did not even suggest that these conditions were possibly related to service, despite the history provided by the Veteran at that time.  Further, during the April 2014 hearing, the Veteran was asked how soon after service he sought treatment for his disabilities, to which he testified that he didn't until he ended up having surgery on the right shoulder in November 1989 and that he sought treatment for his other disabilities in the 1980s.  Post service, the Veteran has worked off shore, has been a roughneck, has been a drilling supervisor and there have been documented intercurrent work related injuries.  Thus, the Board finds that this evidence, including the Veteran's lay statements, fails to provide credible evidence of any continuity of symptoms since service or any suggestion of any relationship of any currently diagnosed disability to service.  Thus, the evidence of record does not meet the low threshold established to warrant a VA examination in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2016). 

If a veteran's mere contentions, standing alone, were enough to satisfy the "indication of an association" threshold, then that element of 38 U.S.C.A. § 5103A  is meaningless.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided.  See Splane v. West, 216 F.3d 1058, 1068-69   (Fed. Cir. 2000) (holding that canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous).  It is clear to the Board that more than a mere contention is required.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease listed in 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

Arthritis

The Veteran testified that he has been diagnosed with arthritis of the right shoulder, back, neck, and both knees.  The Board finds that a preponderance of the evidence weighs against service connection for arthritis on a presumptive basis.  Significantly, there is no evidence of arthritis within the presumptive period of one year after discharge from military service.  The Veteran testified that he was first diagnosed with arthritis in the 1980s, more than ten years after separation from service.  The Veteran's post-service medical treatment records indicate that the first record of degenerative changes or arthritis was in December 2009, noted in MRI studies of the neck and back.  An office visit note dated December 2009 notes symptoms of arthritis in the neck, knees and both shoulders.  There is no competent medical evidence supporting a finding of incurrence of arthritis within one year of service, and no contention that the Veteran experienced continuous symptoms of arthritis dating from service.  Thus, service connection for arthritis is not warranted under 38 C.F.R. §§ 3.307, 3.309 (2016).

Right Shoulder Disability

The Board finds that the preponderance of the evidence is against service connection for a right shoulder disability on a direct basis.  As set forth above, there is no evidence of any complaint, assessment or diagnosis of any right shoulder disability in service.  The June 1974 separation examination report is negative for findings or complaints relating to the right shoulder, upper extremities and musculoskeletal system.  

Furthermore, the record indicates that the Veteran did not report or seek treatment for his claimed disability for 10 years following his discharge from service, when he applied for service connection for his right shoulder in July 1984.  The earliest medical evidence of a right shoulder disability is the Veteran's November 1984 VA examination report, which noted complaints of shoulder pain, evidence of an old AC joint separation, with x-ray findings of no gross abnormalities.  At his examination, the Veteran reported an in-service jeep accident which resulted in a shoulder injury that required 12 weeks of restricted duty.  Notably, the VA examiner did not relate his complaints to the claimed in-service event.  The Veteran underwent right shoulder surgery in November 1989, following a work-related injury.  

Here, the Board acknowledges that the Veteran is competent to provide evidence about what he observes or experiences concerning his shoulder pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board is not free to disregard the Veteran's lay statements and contentions relating to his symptoms, the Board is obliged to weigh those statements against the other relevant evidence of record.  See Layno v. Brown, 6 Vet. App. 465(1994).  As noted above, the Board has found that the Veteran's contentions as to the nature and severity of his reported in-service jeep accident and any resultant injuries are of questionable credibility, and that the record does not support his contentions.  Furthermore, the Veteran's statements as right shoulder problems continuing immediately after service are not found to be persuasive in light of the fact that the Veteran denied such problems upon separation examination in June 1974, and did not seek treatment following service for a period of ten years.  Such histories reported by the Veteran for evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Significantly, the record contains no competent medical evidence linking the Veteran's current right shoulder complaints to service.  The Board notes that the Veteran does not possess education or professional experience in healthcare.  As such, his contention regarding the existence of a medical nexus between his alleged injury in service and his current right shoulder disability is not competent and has no probative value to support the necessary element of causal nexus to service.  38 C.F.R. § 3.159(a);  Jandreau v. Nicholson, 492 F.3d 1372.  

Therefore, the probative weight of the evidence indicates that the Veteran did not incur a right shoulder disability during service, and his right shoulder disability is not otherwise related to service.  Accordingly, the Board finds that the claim for service connection for a right shoulder disability must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

The Board finds that the preponderance of the evidence is against service connection for a back disability on a direct basis.  As set forth above, there is no evidence of any complaint, assessment or diagnosis of any back disability in service.  The June 1974 separation examination report is negative for findings or complaints relating to the back, spine and musculoskeletal system.  The Veteran did not report or seek treatment for his claimed disability for 10 years following his discharge from service, when he applied for service connection for a back disability in July 1984.  On VA examination in November 1984, a diagnosis of low back strain with mild structural strain was provided, with no opinion as to a causal relationship to the reported in-service jeep accident or service generally.  Subsequent treatment records for back complaints include evidence of degenerative changes on an MRI study in December 2009, associated with complaints of pain following a fall from a horse.  He has continued to receive treatment for complaints of on-going low back pain.  The Board finds the Veteran's contentions regarding on-going symptoms of back pain immediately following service to be unpersuasive, given the absence of evidence of complaints upon examination for separation from service, and over the course of the following ten years.  See Rucker v. Brown, 10 Vet. App. 67.

The record is silent for any competent medical evidence of a causal relationship between his back complaints and service.  The Veteran has not been shown to be qualified to offer a medical opinion as to the etiology of his current complaints.  See Jandreau, 492 F.3d 1372.  

Therefore, the probative weight of the evidence indicates that the Veteran did not incur a back disability during service, and his back disability is not otherwise related to service.  Accordingly, the Board finds that the claim for service connection for a back disability must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck Disability

The Board finds that the preponderance of the evidence is against service connection for a neck disability on a direct basis.  As set forth above, there is no evidence of any complaint, assessment or diagnosis of any neck disability in service.  The June 1974 separation examination report is negative for findings or complaints relating to the neck or spine and musculoskeletal system.  The earliest evidence of record showing a complaint of neck pain, a November 2003 private medical record, came nearly 30 years after the Veteran's separation from service.  Thereafter, treatment is documented for ongoing complaints, with a December 2009 MRI study of the cervical spine revealed mild degenerative changes.  The Board finds this significant lapse in time between service and the documentation of complaints weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330.  Again, the Board finds the Veteran's contentions regarding on-going symptoms of neck pain immediately following service to be unpersuasive, given the absence of evidence of complaints upon examination for separation from service, and over the course of the following 30 years.  See Rucker v. Brown, 10 Vet. App. 67.

Furthermore, the record is silent for any competent medical evidence of a causal relationship between his current neck disability and service.  As noted above, the Veteran has not been shown to be qualified to offer a medical opinion as to the etiology of his current complaints.  See Jandreau, 492 F.3d 1372.

Thus, the probative weight of the evidence indicates that the Veteran did not incur a neck disability during service, and his current neck disability is not otherwise related to service.  Accordingly, the Board finds that the claim for service connection for a neck disability must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Knee Disabilities

The Board finds that the preponderance of the evidence is against service connection for right and left knee disabilities on a direct basis.  As set forth above, there is no evidence of any complaints, assessments or diagnoses of any right or left knee disabilities during service.  The June 1974 separation examination report is negative for findings or complaints relating to the knees, lower extremities or musculoskeletal system.  

The earliest evidence of record showing a complaint of left knee pain is a May 2005 private medical record.  In May 2009, the Veteran complained of a "knot" in his left knee.  In February, 2010, crepitus was noted and bilateral knee MRI studies were recommended.  A February 2010 MRI study of the right knee noted the September 2009 fall from a horse as the relevant injury, and early osteochondral changes cartilage loss were noted.  Mild chondromalacia and cartilage loss were noted on the February 2010 left knee MRI study, which also cited the September 2009 fall from a horse as the relevant injury.  The Board finds that the 30-year period between the Veteran's service and the documentation of complaints of right and left knee symptoms weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330.  

Once more, the Board finds the Veteran's contentions regarding on-going symptoms of right and/or left knee disabilities immediately following service to be unpersuasive, given the absence of evidence of complaints upon examination for separation from service, and over the course of the following 30 years.  See Rucker v. Brown, 10 Vet. App. 67.

Significantly, the record is silent for any competent medical evidence of a causal relationship between the Veteran's current right and left knee disabilities and service.  As noted previously, the Veteran has not been shown to be qualified to offer a medical opinion as to the etiology of his current complaints.  See Jandreau, 492 F.3d 1372.  

Therefore, the Board finds that the probative weight of the evidence indicates that the Veteran did not incur either right or left knee disabilities during service, and his right and left knee disabilities are not otherwise related to service.  Accordingly, the Board finds that the claims for service connection for right and left knee disabilities must be denied.  In reaching these conclusions, the Board finds that the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


